PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tahara, Mitsuhiro
Application No. 15/967,806
Filed: 1 May 2018
For: SHEET FEEDING CASSETTE AND IMAGE FORMING APPARATUS INCLUDING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
January 21, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely and properly reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed April 10, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.   Accordingly, the application became abandoned on July 11, 2020.  A Notice of Abandonment was mailed on January 01, 2021 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment After Final, claims (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3658 for further examination on the merits. 
 
 

/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET